Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered on June 25, 1987, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree and unlawful possession of a radio device and sentencing him, as a second violent felony offender, to concurrent indeterminate terms of from IV2 to 15 years, from 4 to 8 years, and three months’ imprisonment, respectively, thereon, unanimously affirmed.
This is a prosecution for the gunpoint robbery of a radio/ cassette player from a 14-year-old complainant in the vicinity of the Fascination Video Arcade on Broadway near 48th Street, in Manhattan.
Defendant sought to preclude the People from cross-examining him at trial as to his December 1985 felony conviction for attempted robbery in the second degree and with respect to four of his seven misdemeanor convictions, all arising from arrests for shoplifting.
We agree with the hearing court’s Sandoval ruling. Specifi*107cally, in denying the defendant’s motion to preclude, the court properly determined that each conviction that the prosecutor intended to use was probative of the defendant’s willingness to place his own interests above those of society. (People v Williams, 56 NY2d 236, 238 [1982].)
Moreover, the similarity of his prior crimes to the larceny-related crimes for which the defendant was presently on trial did not unduly prejudice the defendant nor immunize the defendant from inquiry concerning the prior charges since "Sandoval was never intended to provide a defendant with an immunity from having his credibility impeached by virtue of his having developed a specialized field of criminal endeavor.” (People v Weeks, 156 AD2d 133, 134 [1st Dept 1989]; People v Rahman, 62 AD2d 968 [1st Dept 1978], ajfd 46 NY2d 882 [1979].)
Finally, we have considered defendant’s argument that the sentence imposed was excessive and find it to be without merit. Concur—Murphy, P. J., Sullivan, Ross, Kassal and Smith, JJ.